IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-64,891-03


EX PARTE HARVEY L. HOOD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 007-1886-04-B IN THE 7TH DISTRICT COURT
FROM SMITH COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to 12 years' imprisonment.
	After a review of the record, we find that Applicant's claim challenging the trial court's entry
of a judgment nunc pro tunc is without merit.  Therefore it is denied.
	Applicant's remaining claims are barred as subsequent claims.  See Tex. Code Crim. Proc.
Art. 11.07, Sec. 4.  Therefore they are dismissed.

	It is so ordered on this the 25TH day of JUNE, 2008.

Do not publish